Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 6, 2022 has been entered.
 
Detailed Action
	This action is in response to the papers filed April 6, 2022. 

Election/Restrictions
Applicant has elected the invention of Group I, Claims 1-40, 50-56, and 58-64, drawn to a non-naturally occurring or engineered composition comprising a CRISPR-Cas system, said system comprising a functional CRISPR Cas9 enzyme and a single guide polynucleotide; 
wherein the single guide polynucleotide comprises a dead guide sequence and is capable of hybridizing to a target sequence; and 
whereby the CRISPR-Cas system is directed to the target sequence without detectable indel activity resultant from nuclease activity of a non-mutant Cas9 enzyme of the system; 
a vector encoding said CRISPR-Cas system; 
a cell comprising said CRISPR-Cas system; and 
a transgenic mammal comprising said CRISPR-Cas system, classified in CPC C12N 2310/20.

Within Group I, Applicant has elected the following species, wherein:
i) the alternative additional component to the CRISPR-Cas9 complex composition, two or more adaptor proteins each capable of binding to an aptamer sequence inserted into a loop of a guide RNA, as recited in Claims 4 (two or more adaptor proteins), 5 (two or more adaptor proteins); 
ii) the alternative Cas modification is Cas9 modified to include one or more nuclear localization signal, as recited in Claim 5; 
iii) the alternative Cas9 domain species to which the functional domain(s) are associated is Cas9 is not directly fused to the functional domain(s) but associated with the functional domain(s) via a guide RNA comprising an MS2-binding aptamer sequence inserted into each of tetraloop and loop2, wherein said aptamer sequence binds to a fusion protein (MS2-P65-HSF1) comprising an adaptor protein (MS2) fused to two transcriptional activation domains (P65-HSF 1); 
iv) the alternative guide polynucleotide modifications is insertion of an MS2-binding aptamer sequence in each of tetraloop and loop2, as recited in Claims 4 (sequence inserted into a loop of the guide polynucleotide that binds to adaptor protein), 5 (sequence inserted into a loop of the guide polynucleotide that binds to adaptor protein), 28 (insertion in both tetraloop and loop2), 30 (insertion of aptamer), 31 (insertion of at least two aptamers to same adaptor protein), and 32 (specific aptamer target MS2), 
v) alternative functional domain species of the adaptor protein that binds to the guide sequence inserted into the loop of the guide polynucleotide, is P65-HSF1 (transcriptional activation domain), as recited in Claim 9 (adaptor protein comprises heterologous functional domain), 13 (transcriptional activation domain), 15 (p65 heterologous transcriptional activation domain and HSF1 transcriptional activation domain), and 20 (transcription activation activity generically recited within); 
vi alternative adaptor proteins, is MS2, as recited in Claim 32.

Response to Arguments
Applicant argues that there is no search burden for all of the claims. 
Applicants' arguments have been fully considered but are not found persuasive. MPEP §803 states that "If the search and examination of all the claims in an application can be made without serious burden, the examiner must examine them on the merits, even though they include claims to independent or distinct inventions."
          In the instant case a serious burden exists since each limitation, directed to different inventions and the multitude of structural variants requires a separate, divergent, and non co-extensive search and examination of the patent and non-patent literature. Further, a search and examination of all the claims directed to all embodiments involves different considerations of novelty, obviousness, written description, and enablement for each claim. In view of these requirements, it is the Examiner's position that searching and examining all of the claims including limitations to in the same application presents a serious burden on the Examiner for the reasons given above and in the previous Restriction Requirement.
          The requirement is still deemed proper and is therefore made FINAL.
It is noted that should Applicant traverse the species election requirement, that Applicant was invited to submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. Applicant has not done so. 

Amendments
           Applicant's response and amendments, filed April 6, 2022, to the prior Office Action is acknowledged. Applicant has cancelled Claims 31, 54-57, and 65-90, amended Claims 1, 5, and 28, and withdrawn Claims 3, 6-8, 10, 12, 14, 16-19, 21-27, 33-51, and 58-64.
	Claims 1-30, 32-53, and 58-64 are pending.
Claims 4-5 and 29 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims have been amended to recite a first aptamer binding to first adaptor protein of the Markush Group and a second aptamer binding to second adaptor protein of the Markush Group, said first and second adaptor proteins being different from each other, the combination of which was not previously required. 
Claim 32 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claim has been amended to recite a first aptamer binding to MS2 and a second aptamer binding to PP7, the combination of which was not previously required. Church et al (U.S. 2014/0356956; priority to June 4, 2013; of record) disclosed, for example, a first and second aptamers that bind MS2 (Figure 1B).
Applicant is reminded of their prior election, papers filed February 2, 2019, to wit, "a guide RNA comprising a MS2-binding aptamer sequence inserted into each of tetraloop and loop 2". Amended Claims 4-5, 29, and 32 no longer read upon Applicant’s election, and thus are presently withdrawn. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Claims 4-5, 29, and 32 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 3-27, 29, 32-51, and 58-64 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 1-2, 28, 30, and 52-53 are under consideration. 
	
Priority
This application is a continuation-in-part of application PCT/US2015/065393 filed on December 11, 2015. Applicant’s claim for the benefit of a prior-filed application provisional application 62/237,496 filed on October 5, 2015, 62/180,681 filed on June 17, 2015, 62/096,324 filed on December 23, 2014, and 62/091,462 filed on December 12, 2014 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
Applicant has filed Information Disclosure Statements on April 6, 2022 and May 9, 2022 and that have been considered. 
The information disclosure statement filed May 9, 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. 
NPL citation(s) Jinek (2013) has been lined through for being defective for one or more of these requirements. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

Claim Objections
1. 	The prior objection to Claims 1 and 5 is withdrawn in light of Applicant’s amendment to the claims to recite “coat protein of bacteriophage”, which the Examiner finds persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2. 	The prior rejections of Claim 28 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, are withdrawn in light of Applicant’s amendment to the claim, which the Examiner finds persuasive. 

3. 	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 1 recites the broad recitation “a CRISPR-Cas system” (lines 2 and 7), and the claim also recites Cas9 (lines 3 and 8), which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The specification discloses that other non-limiting examples of Cas proteins include Casl, CaslB, Cas2, Cas3, Cas4, Cas5, Cas6, Cas7, Cas8, Cas9 (also known as Csnl and Csxl2), CaslO, Csyl, Csy2, Csy3, Csel, Cse2, Cscl, Csc2, Csa5, Csn2, Csm2, Csm3, Csm4, Csm5, Csm6, Cmrl, Cmr3, Cmr4, Cmr5, Cmr6, Csbl, Csb2, Csb3, Csxl7, Csxl4, CsxlO, Csxl6, CsaX, Csx3, Csxl, Csxl5, Csfl, Csf2, Csf3, Csf4, homologues thereof, or modified versions thereof [00137]. 
The Examiner respectfully suggests amending the claim to recite a CRISPR-Cas9 system. See, for example, [0008]. 
Appropriate correction is required. 

4. 	Claims 1-2, 28, 30, and 52-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “as detected by a SURVEYOR assay”. The phrase "as detected" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
Bhattacharya et al (Scientific Reports 9: e4437; 7 pages, doi.org/10.1038/s41598-019-39950-4; March 14, 2019) is post-filing art teaching that CRISPR/Cas9 indels can be detected using agarose gel electrophoresis. However, Bhattacharya et al do not teach how this means of detecting % indels is the same or different than “as detected by a SURVEYOR assay”.
Cameron et al (Nature Methods 14(6): 600-606, June 2017) taught that % indel activity is a variable dependent upon different parameters, including the cellular context, such as sgRNA and Cas9 delivery conditions (pg 602, col. 2; Figure 4, legend, “Indel frequency as a function of sgRNP delivery method, duration of treatment and cell type”), as well as concentration (Figure 5).
A claim may be rendered indefinite by reference to an object that is variable, e.g.: 
i) concentration parameter; 
ii) delivery method parameter; 
iii) duration of treatment parameter; 
iv) cell type parameter; and/or 
v) assay detection means parameter (MPEP §2173.05(b)). 
If there are multiple ways to measure “% indel”, yet each yields a different result, then the claim may be indefinite because it is unclear which method is to be performed to determine infringement. 
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claim.

5. 	Claims 1-2, 28, 30, and 52-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the CRISPR-Cas system is directed to the target sequence with 5% or less indel activity”. Such is considered to render the claim indefinite because “the target sequence” is an arbitrary and subjective determination. 
Specification discloses that the dead guide sequence need only be, e.g. 60%, 65%, 70%, 75%, 80%, 85%, or 90% complementary so as to be capable of hybridizing to the target sequence [00383]. A claim may be rendered indefinite by reference to an object, to wit, ‘target sequence’, that is variable (MPEP §2173.05(b)).
Zhang et al (U.S. Patent 10,494,621; Applicant’s own work) disclosed that while truncated guide sequences may reduce off-target activity at some reference target site(s), they increased off-target activity at other target sites (Example 14, col. 464, lines 52-54). Thus, the % indel activity necessarily varies depending upon the arbitrary and subjective reference ‘target sequence’. While changing the guide RNA target sequence may decrease % indel frequency of a first target sequence, such also increases % indel frequency of a second target sequence. 
If there are multiple ways to measure “% indel activity”, depending upon an arbitrary and subjective reference ‘target sequence’, yet each yields a different result, then the claim may be indefinite because it is unclear which ‘target sequence’ is to be basis from which to determine % indel infringement. 
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claim.

6. 	Claims 1-2, 28, 30, and 52-53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is directed to a CRISPR-Cas system comprising a single guide polynucleotide, wherein: 
i) the guide sequence is a “dead guide”; 
ii) the guide sequence is 10 to 16 nucleotides in length, and 
iii) the CRISPR-Cas system is directed to the target sequence with 5% or less indel activity resultant from nuclease activity of the catalytically active Cas9 enzyme of the system as detected by a SURVEYOR assay.  
At issue for the purpose of written description requirements is the breadth of the enormous genus of structurally distinct and undisclosed nucleotide sequences of single guide polynucleotides that structurally encode a functionally “dead guide sequence” and that functionally achieves “5% or less indel activity”. 
The claim denotes that not all of the guide RNAs whose guide sequence is 10 to 16 nucleotides in length are able to achieve the functional property(ies) of being a dead guide sequence and directing the CRISPR-Cas system to the target sequence with 5% or less indel activity resultant from nuclease activity of the catalytically active Cas9 enzyme of the system as detected by a SURVEYOR assay. 
The claim is considered to lack adequate written description for failing to recite the structure(s) that is/are necessary and sufficient to predictably cause the recited functional language of being a dead guide sequence and directing the CRISPR-Cas system to the target sequence with 5% or less indel activity resultant from nuclease activity of the catalytically active Cas9 enzyme of the system as detected by a SURVEYOR assay. 

Vas-cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.'' (See page 1117.) The specification should “clearly allow persons of ordinary skill in the art to recognize that (he or she) invented what is claimed.'' (See Vas-cath at page 1116).

In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).
The breadth of Claim 1 reasonably encompasses an enormous genus of structurally undisclosed guide RNA target sequences, to wit: 
10 nucleotides = 1048576 possible sequence variants, 
11 nucleotides = 4194304 possible sequence variants, 
12 nucleotides = 16777216 possible sequence variants, 
13 nucleotides = 67108864 possible sequence variants, 
14 nucleotides = 268435456 possible sequence variants, 
15 nucleotides = 1073741824 possible sequence variants, and 
16 nucleotides = 4294967296 possible sequence variants, 
which yields more than 5.7 x 10^9 structurally undisclosed guide RNA target sequences.
(Examiner used exponent calculator (xn; where x =4, and n= 10-16; www.calculatorsoup.com/calculators/algebra/exponent.php, last accessed April 27, 2022; Office Action Appendix). 
Claim 2 is directed to an enormous genus of guide RNAs whose target sequence is only 12 to 15 nucleotides in length, reasonably encompassing more than 1.4x10^9 structurally undisclosed guide RNA target sequences.
The claims reasonably encompass an enormous genus of structurally and functionally different Cas proteins of the CRISPR-Cas system, e.g. Casl, CaslB, Cas2, Cas3, Cas4, Cas5, Cas6, Cas7, Cas8, Cas9 (also known as Csnl and Csxl2), CaslO, Csyl, Csy2, Csy3, Csel, Cse2, Cscl, Csc2, Csa5, Csn2, Csm2, Csm3, Csm4, Csm5, Csm6, Cmrl, Cmr3, Cmr4, Cmr5, Cmr6, Csbl, Csb2, Csb3, Csxl7, Csxl4, CsxlO, Csxl6, CsaX, Csx3, Csxl, Csxl5, Csfl, Csf2, Csf3, Csf4, homologues thereof, or modified versions thereof [00137]. 
The instant claims reasonably encompass an enormous genus of structurally undisclosed sgRNA molecules described only by their functional property of being “a dead guide sequence”. The specification generically discloses that dead guide RNAs are 10 to 16 nucleotides in length for Sp Cas9 enzymes, and are 15 to 19 nucleotides in length for Sa Cas9 enzymes [0020]. The “dead guide sequence” also appears to be dependent upon the enzymatic activity variable of the Cas enzyme itself. As discussed above, the specification generically discloses that dead guide RNAs are 10 to 16 nucleotides in length for SpCas9 enzymes, and are 15 to 19 nucleotides in length for SaCas9 enzymes [0020]. Thus, Applicant essentially admits that structurally different Cas enzymes will have structurally different “dead guide RNAs”. 
Figures 12C-E illustrate different mutant Cas9 enzymes having different % indel activity functional properties with the corresponding guide RNA. 
Figure 6B indicates that the “dead guide” functionality is dependent upon the nucleotide “Mismatch” variable, which itself is dependent upon the reference targeted nucleotide sequence [structure] from which both ‘mismatch’ and % indel activity are determined. Figure 6B target sequences are only HBG1-D, E, and F. 
The specification discloses that to minimize off-target effects (syn. % indel activity), it will be important to control the concentration of Cas9 and guide RNA delivered [00114]. 
The specification discloses that the guide RNA may be configured to be as far as 500 nucleotides away from the target position from which the indel is to be made [00204]. 
Specification discloses that the dead guide sequence need only be, e.g. 60%, 65%, 70%, 75%, 80%, 85%, or 90% complementary so as to be capable of hybridizing to the target sequence [00383]. However, the specification fails to disclose a first dead guide that is only 60% identical to a first target sequence and having not more than 3% indel activity, as opposed to: 
a second dead guide that is only 75% identical to said first target sequence and having about 15% indel activity,
a third dead guide that is only 67% identical to a third target sequence and having not more than 0.2% indel activity, 
a fourth dead guide that is only 78% identical to said third target sequence and having about 10% indel activity, etc…
The specification fails to disclose a structure/function nexus between the length of the dead guide sequence, its corresponding amount of complementarity to its corresponding target sequence to which it is to hybridize, and the corresponding resulting amount of indel activity, e.g. less than 20%, less than 15%, less than 10%, less than 8%, less than 5%, less than 3%, less than 0.2% indel activity. 

The specification fails to disclose the structural distinction(s) of the enormous genus of structurally undisclosed guide sequences that is/are predictably and objectively recognized by the routineer to be “dead” and yielding 5% or less indel activity when paired with the broad genus of catalytically active Cas9 proteins capable of creating double-strand breaks, further comprising a bacteriophage coat protein, as compared to the enormous genus of structurally undisclosed guide sequences that do not possess the instantly recited functional properties. 
While the specification discloses guide RNA target sequences directed to HBG1 (e.g. Figure 6C) having nucleotide lengths ranging from 20 to11 nucleotides, it is clear that each guide RNA target sequence has its own corresponding % indel frequency that decreases in % indel frequency as the number of guide RNA target sequence nucleotides decrease. However, each guide RNA has its own % indel frequency, and such varies from length-to-length, as well as sequence-to-sequence. Note, for example, that the standard deviation for the first and second HBG1 embodiments of 16 nucleotides are well over 5%, as compared to the third and fourth HBG1 embodiments of 16 nucleotides. Note, for example, that the fourth embodiment having a guide RNA target sequence nucleotide of 16 yields a % indel frequency greater than either 17 or 15 nucleotides. 
However, the instant claims are not directed to solely to the four (4) HBG1 targets disclosed in Figure 6C. Rather, the instant claims reasonably encompass the entirety of all prokaryotic and eukaryotic lifeforms (syn. an enormous genus of structurally and functionally (syn. cell biologically) diverse cell types. 
 Raveux et al (Scientific Reports 7(42661): 11 pages, doi.org/10.1038/srep42661; February 17, 2017) % indel activity is concentration-dependent variable (Figure 2), and that each indel frequency varies with the nucleotide sequence of the guide RNA target sequence itself (sgRNA3 = 43%; sgRNA2 = 72%; sgRNA1 = 87%). Unexpectedly, the type of indels generated seemed to depend on the guide sequence, as sgRNA3 caused only small indels while sgRNA2 caused mostly large indels.
Shapiro et al (Mol. Therapy: Methods & Clinical Development 17: 1097-1107, June 12, 2020) taught that % indel activity is a concentration-dependent variable, as at low concentration the indel % of a given sgRNA may only be 12-15%, but by raising the concentration, one can increase the indel % to 33%, 40%, or even 62% (pg 1099, col. 2). 
Cameron et al (Nature Methods 14(6): 600-606, June 2017) taught that % indel activity is a variable dependent upon different parameters, including the cellular context, such as sgRNA and Cas9 delivery conditions (pg 602, col. 2; Figure 4, legend, “Indel frequency as a function of sgRNP delivery method, duration of treatment and cell type”), as well as concentration (Figure 5).
Joung et al (U.S. 2014/0295557; of record) disclosed truncated guide RNAs that, when bound with enzymatically Cas9 enzymes have essentially no detectable % indel activity (Figures 2H (15nt); 3A (16 nt). Joung et al disclosed that, for EGFP site #4, the truncated guide RNA shows little more % indel activity than the negative control (Figure 3A). Thus, it would appear that the illustrated difference is a subjective and arbitrary determination of “dead”-ness, let alone objective statistical reference value, as compared to the negative control and positive controls. 
Joung et al disclosed truncated guide RNAs that are 17-18 nucleotides in length (Figure 3B). Thus, it is axiomatic that nucleotide length is not the determining factor of “dead”-ness. 
Joung et al disclosed truncated guide RNAs that are % indel activity “dead” when coupled to a catalytically active, but impaired Cas9 enzyme, to wit, a Cas9 nickase, but are % indel activity “active” when coupled with a fully catalytically active Cas9 enzyme (Figures 4B-C). Thus, it is axiomatic that “dead” is a variable dependent upon the degree of catalytic activity of the Cas9 enzyme itself. 
Joung et al disclosed truncated guide RNAs that have variable, little or no detectable % indel activity, depending upon the target site from which the artisan determines to be a reference (Figures 5A-5B, 6A, e.g. “target site 1, target site 3, target site 4”)). The % indel activity does not appear to strictly correlate to the nucleotide length of the guide RNA, and thus appears to be dependent upon the nucleotide sequence of the corresponding target nucleotide sequence from which % indel activity is measured. However, those of ordinary skill in the art would recognize that mutating a nucleotide sequence to render the guide RNA “dead” for a first target sequence also necessarily denotes creating a new nucleotide sequence capable of having increased identity to, and thus increased % indel activity for, an “off-target” sequence. 
Similarly, Hsu et al (Nature Biotechnol. 31(9): 827-832, available online July 21, 2013; of record in IDS) taught the use of guide RNAs complexed with catalytically active Cas9 enzymes, wherein said guide RNAs did not have, or have essentially little or no, % indel activity, depending on the nucleotide sequence mismatch and/or target site location from which % indel activity was determined (Figures 3a-3c). 
Similarly, Church et al (U.S. 2014/0356956; of record) disclosed truncated guide RNAs that are 17-18 nucleotides in length (Figure 16B-2), yet, when coupled with a catalytically active Cas9 enzyme possess some degree of indel activity. Thus, it is axiomatic that nucleotide length is not the determining factor of “dead”-ness. 
Zhang et al (U.S. Patent 10,494,621) disclosed that while truncated guide sequences may reduce off-target activity at some reference target site(s), they increased off-target activity at other target sites (Example 14, col. 464, lines 52-54).

As discussed above, a claim may be rendered indefinite by reference to an object that is variable, e.g.: 
i) concentration parameter; 
ii) delivery method parameter; 
iii) duration of treatment parameter; 
iv) cell type parameter; and/or 
v) assay detection means parameter (MPEP §2173.05(b)). 
The specification fails to disclose a first subgenus of guide RNAs having a target sequence [structure] of only 10 to 16 nucleotides in length that are “dead” and do not possess the functional property of yielding 5% or less indel activity when paired with the broad genus of catalytically active Cas9 proteins capable of creating double-strand breaks, alone and/or further comprising a bacteriophage coat protein into a guide RNA, as opposed to a second subgenus of guide RNAs having a target sequence of only 10 to 16 nucleotides in length that are necessarily and predictably “dead” and necessarily and predictably possess the functional property of yielding 5% or less indel activity when paired with the broad genus of catalytically active Cas9 proteins capable of creating double-strand breaks.
The specification fails to disclose how to structurally transform or otherwise modify the structure of a first guide RNA having a target sequence of only 10 to 16 nucleotides in length but is not “dead” and/or does not possess the functional property of yielding 5% or less indel activity when paired with the broad genus of catalytically active Cas9 proteins capable of creating double-strand breaks, alone and/or further comprising a bacteriophage coat protein into a guide RNA that now is necessarily and predictably “dead” and necessarily and predictably possess(es) the functional property of yielding 5% or less indel activity when paired with the broad genus of catalytically active Cas9 proteins capable of creating double-strand breaks, alone and/or further comprising a bacteriophage coat protein.
The specification fails to disclose the concentration parameter that necessarily and predictably transforms or otherwise modifies a first guide RNA having a target sequence of only 10 to 16 nucleotides in length that is not “dead” and/or does not possess the functional property of yielding 5% or less indel activity when paired with the broad genus of catalytically active Cas proteins capable of creating double-strand breaks, alone and/or further comprising a bacteriophage coat protein into a guide RNA that now is necessarily and predictably “dead” and necessarily and predictably possesses the functional property of yielding 5% or less indel activity when paired with the broad genus of catalytically active Cas proteins capable of creating double-strand breaks, alone and/or further comprising a bacteriophage coat protein.
The specification fails to disclose the delivery method parameter that necessarily and predictably transforms or otherwise modifies a first guide RNA having a target sequence of only 10 to 16 nucleotides in length that is not “dead” and/or does not possess the functional property of yielding 5% or less indel activity when paired with the broad genus of catalytically active Cas proteins capable of creating double-strand breaks, alone and/or further comprising a bacteriophage coat protein into a guide RNA that now is necessarily and predictably “dead” and necessarily and predictably possesses the functional property of yielding 5% or less indel activity when paired with the broad genus of catalytically active Cas proteins capable of creating double-strand breaks, alone and/or further comprising a bacteriophage coat protein.
The specification fails to disclose the editing duration parameter that necessarily and predictably transforms or otherwise modifies a first guide RNA having a target sequence of only 10 to 16 nucleotides in length that is not “dead” and/or does not possess the functional property of yielding 5% or less indel activity when paired with the broad genus of catalytically active Cas proteins capable of creating double-strand breaks, alone and/or further comprising a bacteriophage coat protein into a guide RNA that now is necessarily and predictably “dead” and necessarily and predictably possesses the functional property of yielding 5% or less indel activity when paired with the broad genus of catalytically active Cas proteins capable of creating double-strand breaks, alone and/or further comprising a bacteriophage coat protein.
The specification fails to disclose the cell type parameter that necessarily and predictably transforms or otherwise modifies a first guide RNA having a target sequence of only 10 to 16 nucleotides in length that is not “dead” and/or does not possess the functional property of yielding 5% or less indel activity when paired with the broad genus of catalytically active Cas proteins capable of creating double-strand breaks, alone and/or further comprising a bacteriophage coat protein into a guide RNA that now is necessarily and predictably “dead” and necessarily and predictably possesses the functional property of yielding 5% or less indel activity when paired with the broad genus of catalytically active Cas proteins capable of creating double-strand breaks, alone and/or further comprising a bacteriophage coat protein.
The specification fails to disclose the assay detection means parameter that necessarily and predictably transforms or otherwise modifies a first guide RNA having a target sequence of only 10 to 16 nucleotides in length that is not “dead” and/or does not possess the functional property of yielding 5% or less indel activity when paired with the broad genus of catalytically active Cas proteins capable of creating double-strand breaks, alone and/or further comprising a bacteriophage coat protein into a guide RNA that now is necessarily and predictably “dead” and necessarily and predictably possesses the functional property of yielding 5% or less indel activity when paired with the broad genus of catalytically active Cas proteins capable of creating double-strand breaks, alone and/or further comprising a bacteriophage coat protein.

The specification fails to disclose the structural distinction(s) of a guide sequence that is predictably and objectively recognized by the routineer to be “dead” when paired with the broad genus of fully wildtype, catalytically active Cas9 proteins, as compared to the broad genus of catalytically active, yet impaired Cas9 proteins, e.g. nickases, as compared to the broad genus of catalytically dead Cas9 proteins. 
The specification fails to disclose the structural distinction(s) of the enormous genus of guide sequences, e.g. nucleotide sequence and length, that is/are predictably and objectively recognized by the routineer to be “dead”, as determined by % indel activity against the corresponding, structurally undisclosed reference target nucleotide sequence.  
The specification fails to disclose the structural distinction(s) of the enormous genus of guide sequences, e.g. nucleotide sequence and length, that is/are predictably and objectively recognized by the routineer to be “dead”, as determined by % indel activity against the corresponding, structurally undisclosed reference off-target nucleotide sequence.  
The specification fails to disclose the structural distinction(s) of the enormous genus of guide sequences, e.g. nucleotide sequence and length, that is/are predictably and objectively recognized by the routineer to be “dead”, as determined by the objective statistical determination of what amount of “% indel activity” does/does not constitute “dead”.  

"The claimed invention as a whole may not be adequately described if the claims require an essential or critical element which is not adequately described in the specification and which is not conventional in the art", "when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus", "in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus''. MPEP §2163

An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). 

Possession may also be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was ''ready for patenting'' such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 1 19 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998), Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997)*, Amgen, Inc. v. Chugai Pharmaceutical, 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by ''whatever characteristics sufficiently distinguish it''). 

Therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. See Fiers v. Revel, 25 USPQ2d 1602 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481, 1483. In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.

Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

The applicant has not provided any description or reduction to practice of an enormous genus of structurally diverse “dead” guide nucleotide sequences that, when bound by a broad genus of catalytically active Cas9 enzymes capable of double-strand breaks and coupled to the broad genus of bacteriophage coat proteins will necessarily and predictably have essentially “5% or less indel activity”. Based on the applicant's specification, the skilled artisan cannot envision the detailed chemical structure of the “dead” guide nucleotide sequences encompassed by the claims.
Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the enormously broad genus of more than 5.7 x 10^9 structurally diverse and undisclosed “dead” guide RNA target nucleotide sequences having a target sequence of 10 to 16 nucleotides in length that yield an indel % of 5% or less at the time the application was filed. 
Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. Applicant is reminded that MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7. 	Claim(s) 1-2, 28, 30, and 52-53 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by May et al (U.S. 2014/0315985; filed March 12, 2014; priority to November 13, 2013; of record).
With respect to Claim 1, May et al is considered relevant prior art for having disclosed a CRISPR-Cas system comprising: 
i) a catalytically active Cas9 enzyme capable of creating double-strand breaks ([0170], Cas9 can introduce double stranded breaks in the nucleic acid), and
ii) a single guide polynucleotide (Figure 30 “sgRNA”, [0283]) comprising a guide sequence guide polynucleotide sequence (syn. “spacer sequence”; Figure 1B; [0206]) to be between 12-30 nucleotides in length, inclusive, or at most 10, 15, or 16 nucleotides [0298], that can hybridize to a sequence in the target nucleic acid [0084, 295-296], and thus discloses truncated guide sequences of 10, 11, 12, 13, 14, 15, or 16 nucleotides in length, as per the instant specification); 
wherein the single guide polynucleotide is capable of hybridizing to a target sequence [0295-296]; 
wherein the guide polynucleotide is modified to comprising a nucleic acid sequence adapted to bind an effector protein [0017, 30] such that CRISPR-Cas system further comprises the effector protein [0019];
wherein at least one loop of the single guide polynucleotide is modified by the insertion of a distinct aptamer sequence(s) in either the 3’ extension of the guide polynucleotide (Figure 30F), or in the bulge region (tetraloop domain) [0010], wherein the distinct nucleic acid sequence modification is recognized and bound by an adaptor protein [0017, 30], e.g. MS2 [0134-135], wherein the nucleic acid affinity tags may be located within a reference nucleic acid sequence [0141], and wherein the nucleic acid-targeting nucleic acid can comprise a nucleic acid affinity tag [0178], wherein the loop structure of the linker domain (item “120”, Figure 1A; syn. tetraloop domain) may comprise one or more functional moieties, such as an aptamer [0338-339, 341], and wherein the second loop structure (item “130”, Figure 1A; syn. loop 2 domain) may also comprise one or more functional moieties, such as an aptamer [0331-332]; and 
wherein the one or more adaptor proteins are associated with one or more functional domains (Figure 30F, [0744-745]). 
May et al disclosed wherein the aptamer sequence comprises two or more aptamer sequences specific to the same adaptor protein or specific to different adaptor proteins [0337, 341]. May et al disclosed the single guide polynucleotide is modified by insertion of a distinct sequence(s) ([0134], “a plurality of affinity tags”) that bind to one or more adaptor proteins, e.g. RNA-binding proteins such as MS2, U1A, and eIF4A [0134]. May et al disclosed the RNA-binding protein may be fused to an effector protein, e.g. a DNA-binding protein ([0017, 857], Figure 30F), and that the effector proteins may comprise one or more functional domains, such that the resulting complex may comprise a combination of effector protein functional domains [0019].
May et al disclosed wherein the one or more functional domains associated with the adaptor protein is a heterologous functional domain (as illustrated in Figure 30F; [0745]).
May et al disclosed wherein the adapter protein, e.g. MS2, may be fused to another heterologous functional protein [0745], as the RNA-binding protein may be fused to an effector protein, e.g. a DNA-binding protein ([0017, 857], Figure 30F), and that the effector proteins may comprise one or more functional domains, such that the resulting complex may comprise a combination of effector protein functional domains [0019].
May et al disclosed wherein the one or more functional domains include methylase activity, demethylase activity, or transposase activity [0019], nucleic acid binding activity, e.g. DNA-binding activity [0017], or transcriptional activation activity, transcriptional repression activity, or histone modification activity [0337].
May et al disclosed the use of an aptamer that binds to MS2 [0134].
May et al disclosed wherein the Cas9 protein may comprise a nuclear localization signal [0975]. 

With respect to the limitation that the guide RNA polynucleotide comprise modification of two or more loops to comprise an aptamer sequence, May et al disclosed engineered guide RNA polynucleotides comprise distinct nucleic acid sequence modifications that are recognized and bound by an adaptor protein [0017, 30], wherein the nucleic acid affinity tags may be located within a reference nucleic acid sequence [0141], and wherein the nucleic acid-targeting nucleic acid can comprise a nucleic acid affinity tag [0178], e.g. binding to MS2 [0134]. May et al disclosed the loop structure of the linker domain (item “120”, Figure 1A; syn. tetraloop domain) may comprise one or more functional moieties, such as an aptamer [0338-339, 341]. 
May et al also disclosed wherein the tracrRNA, which comprises the P-domain that binds the PAM motif [0283, 287, 325], said P-domain being within the loop 2 domain (Figure 1A (130) and may also be modified to comprise one or more functional moieties, such as an aptamer [0331-332]. The term ‘mid-tracrRNA’ is synonymous with ‘3’tracrRNA sequence’ [0331-332]. Figure 1A element (130) is the same as Figure 2 element (235).
The linker domain (160) comprising the P-domain and connecting the tetraloop domain to the mid-tracrRNA region (165), said linker domain (160-165) naturally being a loop domain between the tetraloop domain (147) and the second stem (170), whereby said second stem comprises its own loop between it and the third stem (175), whereby said third stem comprises its own loop between it and the fourth stem (180). Each of the stems loop structures may comprise a functional moiety [0332].
May et al disclosed that a plurality of nucleic acid affinity tags may be present [0141], each being located at different positions of a targeting nucleic acid, including embodiments whereby the sgRNA comprises at least two aptamers present at different locations, e.g. “5’ and 3’ [emphasis added]” to a reference nucleic acid [0141, 178]. May et al disclosed four possible locations, to wit, a 5’ extension (105), the tetraloop domain (120), the loop 2 domain (130), and the 3’ extension (135), for which the ordinary artisan can immediately identify that such disclosure yields only 6 possible combinations where one may place a first aptamer at a first location and a second aptamer at a second location, including the combination of the tetraloop domain and the loop 2 domain. Again, Figure 1A clearly illustrates that there are only two loop domains in the sgRNA polynucleotide. Thus, it is considered that May et al disclosed the joint modification of two or more loops of the guide RNA polynucleotides, as per the breadth of instant independent claims, whereby embodiments of said two or more loops include the tetraloop domain (element and the mid-tracrRNA region comprising the loop 2 domain. 

May et al do not disclose ipsis verbis that the truncated guide sequences of 10, 11, 12, 13, 14, 15, or 16 nucleotides in length are “dead” guide sequences such that the CRISPR-Cas system directed to the target sequence has an indel activity of 5% or less, as can be detected by the SURVEYOR assay. However, the instant specification discloses [0019] that the dead guide sequences allows for formation of the CRISPR complex and successful binding to the target, while at the same time, not allowing for successful nuclease activity (i.e. without nuclease activity/without indel activity), whereby such activity can be measured by a SURVEYOR assay. The dead guide sequences are shorter than respective guide sequences which result in active Cas9-specific indel formation, and may be 10-16 nucleotides in length [0020]. The truncated guide RNAs of May et al that are 10, 11, 12, 13, 14, 15, or 16 nucleotides in length [0084, 295-296], as per the instant specification, are structurally indistinguishable from the instantly claimed “dead guide polynucleotides”.
"Products of identical chemical composition can not have mutual exclusive properties." A compound and its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)). Any properties exhibited by or benFigefits from are not given any patentable weight over the prior art provided the composition is inherent. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01. The burden is shifted to the applicant to show that the prior art truncated guide RNAs of May et al do not inherently possess the same properties as the instantly claimed “dead guide polynucleotides”. 

With respect to Claim 2, May et al disclosed the guide polynucleotide sequence (syn. “spacer sequence”; Figure 1B; [0206]) for Sp Cas9 [0145, 249, 297]. 
With respect to Claim 28, May et al disclosed the use of an affinity tag, e.g. a RNA aptamer, which can be bound to a protein, to wit, a MS2 binding sequence [0134, 135], wherein the nucleic acid affinity tags may be located within a reference nucleic acid sequence [0141], and wherein the nucleic acid-targeting nucleic acid can comprise a nucleic acid affinity tag [0178], wherein the loop structure of the linker domain (item “120”, Figure 1A; syn. tetraloop domain) may comprise one or more functional moieties, such as an aptamer [0338-339, 341]. 
May et al also disclosed wherein the second loop structure (item “130”, Figure 1A; syn. loop 2 domain) may comprise one or more functional moieties, such as an aptamer [0331-332]. 
May et al disclosed wherein the aptamer sequence comprises two or more aptamer sequences specific to the same adaptor protein or specific to different adaptor proteins [0337, 341]. May et al disclosed the single guide polynucleotide is modified by insertion of a distinct sequence(s) ([0134], “a plurality of affinity tags”) that bind to one or more adaptor proteins, e.g. RNA-binding proteins such as MS2, U1A, and eIF4A [0134].
With respect to Claim 30, May et al disclosed wherein the insertion of distinct sequence(s) that bind to one or more adaptor proteins comprises an aptamer sequence, e.g. an affinity tag, e.g. a RNA aptamer, which can be bound to a protein, to wit, a MS2 binding sequence [0134, 135].
With respect to Claims 52-53, May et al disclosed a vector system comprising a nucleic acid molecule encoding the CRISPR-Cas system of Claim 1 [0010, 27, 30] in which to assay the activity of the truncated guide RNA with the Cas9 enzyme.
Thus, May et al anticipate the claims.

Response to Arguments
Applicant argues that without the disclosure by the instant application, the skilled artisan would not realize that a CRISPR complex formed by said catalytically active Cas9 and said gRNA with a guide sequence of 10-16 nucleotides in length is still capable of sequence-specific binding to the target DNA. 
Applicant’s argument(s) has been fully considered, but is not persuasive. May et al clearly disclosed that the targeting sequence of the spacer, having a length of at least about 6 nucleotides, at least about 10 nucleotides (syn. “of 10-16 nucleotides in length”), at least about 15 nucleotides (syn. “of 10-16 nucleotides in length”), to as many as 60 nucleotides, “can hybridize to the target nucleic acid” [0299]. Thus, it is considered that the ordinary artisan would have recognized that a CRISPR complex formed by said catalytically active Cas9 and said gRNA with a guide sequence of 10-16 nucleotides in length is still capable of sequence-specific binding to the target DNA. 

Applicant argues that May is directed to using catalytically active Cas9 in CRISPR systems that are designed to introduce cuts to the target DNA. The skilled artisan would not have wanted to further engineer such non-functional embodiments, let alone by specifically adding functional loops modified by aptamer sequences that bind to one or more adaptor proteins as required by the pending claims. In other words, as far as May is concerned, gRNAs comprising a guide sequence of 10-16 nucleotides in length are non-functional embodiments to be disregarded.
Applicant’s argument(s) has been fully considered, but is not persuasive. Applicant fails to point out with particularity where May et al disclose the prohibition of using guide RNAs whose target sequence is 10-16 nucleotides in length. Rather, May et al clearly disclosed that the targeting sequence of the spacer, having a length of at least about 6 nucleotides, at least about 10 nucleotides (syn. “of 10-16 nucleotides in length”), at least about 15 nucleotides (syn. “of 10-16 nucleotides in length”), to as many as 60 nucleotides, “can hybridize to the target nucleic acid” [0299]. May et al clearly disclosed the nucleic acid molecule comprising the CRISPR and tracrRNA direct a Cas9 molecule and a heterologous effector protein having functional domain enzymatic activity [0019]. May et al disclosed the nucleic acid is modified to comprise a nucleotide sequence that binds to the heterologous effector protein having functional domain enzymatic activity ([0027, 30], as illustrated, for example, in Figure 30). Thus, it is considered that May et al disclosed to further engineer the CRISPR and tracrRNA nucleic acid that directs a Cas9 molecule to a target sequence to add functional loops modified by aptamer sequences that bind to one or more adaptor proteins as required by the pending claims. 

Applicant argues that to modulate gene expression, the skilled artisan would have chosen a dead (i.e. catalytically inactive) Cas9, not a catalytically active one as taught by May, in combination with a canonical gRNA.
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, instant claims are directed to a product, not a method. 
As a second matter, May et al do not disclose that modulating gene expression (e.g. [0019, 56]) requires the use of a catalytically inactive Cas9. 

Applicant argues that May et al do not disclose a working embodiment. 
Applicant’s argument(s) has been fully considered, but is not persuasive. The specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970).
A reference contains an "enabling disclosure" if the public was in possession of the claimed invention before the date of invention. "Such possession is effected if one of ordinary skill in the art could have combined the publication's description of the invention with his [or her] own knowledge to make the claimed invention." In re Donohue, 766 F.2d 531, 226 USPQ 619 (Fed. Cir. 1985). Molecular biology is an old, almost half a century (1980). The use of CRISPR/Cas system was already successfully reduced to practice as of the effective filing date of the instant application. Thus, no undue experimentation is required. Applicant has failed to clearly articulate what element(s) of the May et al disclosure is not enabled. 

Applicant argues that the skilled artisan would not have known that said gRNA could function to target a catalytically active Cas9 nuclease to the target DNA without cutting the target DNA.
Applicant’s argument(s) has been fully considered, but is not persuasive. Instant claims do not require “without cutting the target DNA”. Rather, as recited in Claim 1, the CRISPR/Cas system can create double-strand breaks yielding indel % frequencies of 5%. 


Applicant argues that May requires a large variety of picking and choosing from numerous elements just to arrive at a guide sequence that falls within the range of 10-16 nucleotides, and then further requires piecing together disparate elements from various sections throughout May to arrive at claim 1.
Applicant’s argument(s) has been fully considered, but is not persuasive. That the Examiner points to different paragraphs of May et al to cite where the instantly recited limitations are disclosed (syn. anticipated) by May et al is not considered picking and choosing, but merely mapping the instant limitations to the cited prior art. 
To the extent that Applicant appears to be arguing that no working example is shown in the May et al reference, Applicant is respectfully reminded that the specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970). A reference contains an "enabling disclosure" if the public was in possession of the claimed invention before the date of invention. "Such possession is effected if one of ordinary skill in the art could have combined the publication's description of the invention with his [or her] own knowledge to make the claimed invention." In re Donohue, 766 F.2d 531, 226 USPQ 619 (Fed. Cir. 1985). May et al clearly disclose the ability to perform the molecular biology necessary to introduce the nucleic acid affinity tag/aptamer into the single guide RNA polynucleotide. Thus, no undue experimentation is required.

Applicant argues that while May appears to describe modification of a loop such as the tetraloop, May in no way discloses the joint modification of two or more loops.
Applicant’s argument(s) has been fully considered, but is not persuasive. May et al disclosed engineered guide RNA polynucleotides comprise distinct nucleic acid sequence modifications that are recognized and bound by an adaptor protein [0017, 30], wherein the nucleic acid affinity tags may be located within a reference nucleic acid sequence [0141], and wherein the nucleic acid-targeting nucleic acid can comprise a nucleic acid affinity tag [0178], e.g. binding to MS2 [0134]. May et al disclosed the loop structure of the linker domain (item “120”, Figure 1A; syn. tetraloop domain) may comprise one or more functional moieties, such as an aptamer [0338-339, 341]. 
May et al also disclosed wherein the tracrRNA, which comprises the P-domain that binds the PAM motif [0283, 287, 325], said P-domain being within the loop 2 domain (Figure 1A (130) and may also be modified to comprise one or more functional moieties, such as an aptamer [0331-332]. The term ‘mid-tracrRNA’ is synonymous with ‘3’tracrRNA sequence’ [0331-332]. Figure 1A element (130) is the same as Figure 2 element (235). Thus, on its face, Figure 1A illustrates only two loop domains of the single guide RNA polynucleotide, to wit, the tetraloop domain (120) and the loop 2 domain (130). 
The linker domain (160) comprising the P-domain and connecting the tetraloop domain to the mid-tracrRNA region (165), said linker domain (160-165) naturally being a loop domain between the tetraloop domain (147) and the second stem (170), whereby said second stem comprises its own loop between it and the third stem (175), whereby said third stem comprises its own loop between it and the fourth stem (180). Each of the stems loop structures may comprise a functional moiety [0332].
May et al disclosed that a plurality of nucleic acid affinity tags may be present [0141], each being located at different positions of a targeting nucleic acid, including embodiments whereby the sgRNA comprises at least two aptamers present at different locations, e.g. “5’ and 3’ [emphasis added]” to a reference nucleic acid [0141, 178]. May et al disclosed four possible locations, to wit, a 5’ extension (105), the tetraloop domain (120), the loop 2 domain (130), and the 3’ extension (135), for which the ordinary artisan can immediately identify that such disclosure yields only 6 possible combinations where one may place a first aptamer at a first location and a second aptamer at a second location, including the combination of the tetraloop domain and the loop 2 domain. Again, Figure 1A clearly illustrates that there are only two loop domains in the sgRNA polynucleotide. Thus, it is considered that May et al disclosed the joint modification of two or more loops of the guide RNA polynucleotides, as per the breadth of instant independent claims, whereby embodiments of said two or more loops include the tetraloop domain (element and the mid-tracrRNA region comprising the loop 2 domain. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8. 	Claims 1-2, 28-32, and 52-53 are rejected under AIA  35 U.S.C. 103 as being unpatentable over May et al (U.S. 2014/0315985; filed March 12, 2014; priority to November 13, 2013; of record) in view of Church et al (U.S. 2014/0356956; priority to June 4, 2013; of record).
Determining the scope and contents of the prior art.
With respect to Claim 1, May et al is considered relevant prior art for having disclosed a CRISPR-Cas system comprising: 
i) a catalytically active Cas9 enzyme capable of creating double-strand breaks ([0170], Cas9 can introduce double stranded breaks in the nucleic acid), and
ii) a single guide polynucleotide (Figure 30 “sgRNA”, [0283]) comprising a guide sequence guide polynucleotide sequence (syn. “spacer sequence”; Figure 1B; [0206]) to be between 12-30 nucleotides in length, inclusive, or at most 10, 15, or 16 nucleotides [0298], that can hybridize to a sequence in the target nucleic acid [0084, 295-296], and thus discloses truncated guide sequences of 10, 11, 12, 13, 14, 15, or 16 nucleotides in length, as per the instant specification); 
wherein the single guide polynucleotide is capable of hybridizing to a target sequence [0295-296]; 
wherein the guide polynucleotide is modified to comprising a nucleic acid sequence adapted to bind an effector protein [0017, 30] such that CRISPR-Cas system further comprises the effector protein [0019];
wherein at least one loop of the single guide polynucleotide is modified by the insertion of a distinct aptamer sequence(s) in either the 3’ extension of the guide polynucleotide (Figure 30F), or in the bulge region (tetraloop domain) [0010], wherein the distinct nucleic acid sequence modification is recognized and bound by an adaptor protein [0017, 30], e.g. MS2 [0134-135], wherein the nucleic acid affinity tags may be located within a reference nucleic acid sequence [0141], and wherein the nucleic acid-targeting nucleic acid can comprise a nucleic acid affinity tag [0178], wherein the loop structure of the linker domain (item “120”, Figure 1A; syn. tetraloop domain) may comprise one or more functional moieties, such as an aptamer [0338-339, 341], and wherein the second loop structure (item “130”, Figure 1A; syn. loop 2 domain) may also comprise one or more functional moieties, such as an aptamer [0331-332]; and 
wherein the one or more adaptor proteins are associated with one or more functional domains (Figure 30F, [0744-745]). 
May et al disclosed wherein the aptamer sequence comprises two or more aptamer sequences specific to the same adaptor protein or specific to different adaptor proteins [0337, 341]. May et al disclosed the single guide polynucleotide is modified by insertion of a distinct sequence(s) ([0134], “a plurality of affinity tags”) that bind to one or more adaptor proteins, e.g. RNA-binding proteins such as MS2, U1A, and eIF4A [0134]. May et al disclosed the RNA-binding protein may be fused to an effector protein, e.g. a DNA-binding protein ([0017, 857], Figure 30F), and that the effector proteins may comprise one or more functional domains, such that the resulting complex may comprise a combination of effector protein functional domains [0019].
May et al disclosed wherein the one or more functional domains associated with the adaptor protein is a heterologous functional domain (as illustrated in Figure 30F; [0745]).
May et al disclosed wherein the adapter protein, e.g. MS2, may be fused to another heterologous functional protein [0745], as the RNA-binding protein may be fused to an effector protein, e.g. a DNA-binding protein ([0017, 857], Figure 30F), and that the effector proteins may comprise one or more functional domains, such that the resulting complex may comprise a combination of effector protein functional domains [0019].
May et al disclosed wherein the one or more functional domains include methylase activity, demethylase activity, or transposase activity [0019], nucleic acid binding activity, e.g. DNA-binding activity [0017], or transcriptional activation activity, transcriptional repression activity, or histone modification activity [0337].
May et al disclosed the use of an aptamer that binds to MS2 [0134].
May et al disclosed wherein the Cas9 protein may comprise a nuclear localization signal [0975]. 

With respect to the limitation that the guide RNA polynucleotide comprise modification of two or more loops to comprise an aptamer sequence, May et al disclosed engineered guide RNA polynucleotides comprise distinct nucleic acid sequence modifications that are recognized and bound by an adaptor protein [0017, 30], wherein the nucleic acid affinity tags may be located within a reference nucleic acid sequence [0141], and wherein the nucleic acid-targeting nucleic acid can comprise a nucleic acid affinity tag [0178], e.g. binding to MS2 [0134]. May et al disclosed the loop structure of the linker domain (item “120”, Figure 1A; syn. tetraloop domain) may comprise one or more functional moieties, such as an aptamer [0338-339, 341]. 
May et al also disclosed wherein the tracrRNA, which comprises the P-domain that binds the PAM motif [0283, 287, 325], said P-domain being within the loop 2 domain (Figure 1A (130) and may also be modified to comprise one or more functional moieties, such as an aptamer [0331-332]. The term ‘mid-tracrRNA’ is synonymous with ‘3’tracrRNA sequence’ [0331-332]. Figure 1A element (130) is the same as Figure 2 element (235).
The linker domain (160) comprising the P-domain and connecting the tetraloop domain to the mid-tracrRNA region (165), said linker domain (160-165) naturally being a loop domain between the tetraloop domain (147) and the second stem (170), whereby said second stem comprises its own loop between it and the third stem (175), whereby said third stem comprises its own loop between it and the fourth stem (180). Each of the stems loop structures may comprise a functional moiety [0332].
May et al disclosed that a plurality of nucleic acid affinity tags may be present [0141], each being located at different positions of a targeting nucleic acid, including embodiments whereby the sgRNA comprises at least two aptamers present at different locations, e.g. “5’ and 3’ [emphasis added]” to a reference nucleic acid [0141, 178]. May et al disclosed four possible locations, to wit, a 5’ extension (105), the tetraloop domain (120), the loop 2 domain (130), and the 3’ extension (135), for which the ordinary artisan can immediately identify that such disclosure yields only 6 possible combinations where one may place a first aptamer at a first location and a second aptamer at a second location, including the combination of the tetraloop domain and the loop 2 domain. Again, Figure 1A clearly illustrates that there are only two loop domains in the sgRNA polynucleotide. Thus, it is considered that May et al disclosed the joint modification of two or more loops of the guide RNA polynucleotides, as per the breadth of instant independent claims, whereby embodiments of said two or more loops include the tetraloop domain (element and the mid-tracrRNA region comprising the loop 2 domain. 

May et al do not disclose ipsis verbis that the truncated guide sequences of 10, 11, 12, 13, 14, 15, or 16 nucleotides in length are “dead” guide sequences such that the CRISPR-Cas system directed to the target sequence has an indel activity of 5% or less, as can be detected by the SURVEYOR assay. However, the instant specification discloses [0019] that the dead guide sequences allows for formation of the CRISPR complex and successful binding to the target, while at the same time, not allowing for successful nuclease activity (i.e. without nuclease activity/without indel activity), whereby such activity can be measured by a SURVEYOR assay. The dead guide sequences are shorter than respective guide sequences which result in active Cas9-specific indel formation, and may be 10-16 nucleotides in length [0020]. The truncated guide RNAs of May et al that are 10, 11, 12, 13, 14, 15, or 16 nucleotides in length [0084, 295-296], as per the instant specification, are structurally indistinguishable from the instantly claimed “dead guide polynucleotides”.
"Products of identical chemical composition can not have mutual exclusive properties." A compound and its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)). Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01. The burden is shifted to the applicant to show that the prior art truncated guide RNAs of May et al do not inherently possess the same properties as the instantly claimed “dead guide polynucleotides”. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. 

While May et al disclosed wherein the one or more functional domains include nucleic acid binding activity, e.g. DNA-binding activity [0017], such as transcriptional activation activity [0337], wherein the DNA-binding proteins include HLH domains, ZFN domains, bZIP domains, and TALE domains [0744-745], May et al do not disclose a combination of adaptor proteins in the complex, whereby each of the at least two adaptor proteins comprise a transcriptional activation domain. 

The instant recitation reasonably encompasses at least two or more aptamers, both aptamers being the same, each being able to bind to a corresponding adaptor protein, both adaptor proteins being the same, and both transcriptional activation domains being the same.
Before the effective filing date of the instantly claimed invention, Church et al is considered relevant prior art for having disclosed a non-naturally occurring or engineered composition comprising a CRISPR-Cas system, said system comprising: 
i) a catalytically active Cas9 enzyme, to wit, a Sp Cas9 enzyme functionally able to bind to the sgRNA polynucleotide (Figure 1d-f), and 
ii) a single guide polynucleotide. 
Church et al disclosed the Cas9N has reduced, substantially reduced, or eliminated nuclease activity, and need only comprise but one mutation in one nuclease domain, e.g. yielding a Cas9 nickase which leaves the remaining nuclease domain active for nuclease activity [0084-86], and thus is considered to reasonably fulfill the instantly recited “catalytically active Cas9”. 
Church et al disclosed embodiments whereby the Cas9 is complexed with truncated guide RNAs, e.g. 17, 15, or 11 nucleotides in length (Figures 16B-2, 16D-2).
Church et al do not disclose ipsis verbis that the truncated guide sequences of 11 or 15 nucleotides in length are “dead” guide sequences such that the CRISPR-Cas system directed to the target sequence has an indel activity of 5% or less, as can be detected by the SURVEYOR assay. However, the instant specification discloses [0019] that the dead guide sequences allows for formation of the CRISPR complex and successful binding to the target, while at the same time, not allowing for successful nuclease activity (i.e. without nuclease activity/without indel activity), whereby such activity can be measured by a SURVEYOR assay. The dead guide sequences are shorter than respective guide sequences which result in active Cas9-specific indel formation, and may be 10-16 nucleotides in length [0020]. The truncated guide RNAs of Church et al that are 11 or 15 nucleotides in length (Figures 16B-2, 16D-2), as per the instant specification, are structurally indistinguishable from the instantly claimed “dead guide polynucleotides”.
"Products of identical chemical composition can not have mutual exclusive properties." A compound and its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)). Any properties exhibited by or benFigefits from are not given any patentable weight over the prior art provided the composition is inherent. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01. The burden is shifted to the applicant to show that the prior art truncated guide RNAs of May et al do not inherently possess the same properties as the instantly claimed “dead guide polynucleotides”. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. 

Church et al disclosed wherein the engineered catalytically active Cas9N enzyme comprises two adaptor proteins, to wit, MS2/VP64 fusion proteins, wherein the adaptor proteins bind to distinct aptamer sequences inserted into 3’ terminus of the single guide polynucleotide (Figure 1B). Church et al disclose the Cas9N-fusion protein comprises a MS2-VP64 transcriptional activation domains [0091, 94], whereby the guide RNA is modified to comprise two copies of the MS2 binding RNA stem-loop [0094]. Church et al disclosed that the guide RNA tethering approach enables different effector domains to be recruited [0100], and would be an easier cloning step of introducing a distinct nucleotide sequence affinity tag/aptamer than having to produce different Cas9 fusion proteins. 
Church et al disclosed wherein the one or more functional domains associated with the adaptor protein is a heterologous functional domain to modify gene expression, to wit, a transcriptional activation domain, to wit, a VP64 activation domain (Figure 1B; [0091]).
Church et al disclose wherein the adaptor protein is a fusion protein comprising a functional domain, to wit, a MS2-VP64 fusion (Figure 1B). 
Church et al disclosed wherein the one or more functional domains associated with the adaptor protein is a heterologous functional domain to modify gene expression, to wit, a transcriptional activation domain, to wit, a VP64 activation domain (Figure 1B; [0091]).
Church et al disclosed wherein the one or more functional domains associated with the adaptor protein is a transcriptional activation domain, to wit, a VP64 activation domain (Figure 1B; [0091]).

Ascertaining the differences between the prior art and the claims at issue, and Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, genetics, and genome biology. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to arrive at single guide polynucleotide of May et al comprising a first loop modified to comprise a first aptamer and a second loop modified to comprise a second aptamer because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.” May et al disclosed that a plurality of nucleic acid affinity tags may be present [0141], each being located at different positions of a targeting nucleic acid, including embodiments whereby the sgRNA comprises at least two aptamers present at different locations in a reference nucleic acid [0141, 178]. May et al disclosed four possible locations, to wit, a 5’ extension (105), the tetraloop domain (120), the loop 2 domain (130), and the 3’ extension (135), of the single guide RNA polynucleotide where the aptamer(s) may be introduced, for which the ordinary artisan can immediately identify that such disclosure yields only 6 possible combinations where one may place a first aptamer at a first location and a second aptamer at a second location, including the combination of the tetraloop domain and the loop 2 domain. The ordinary artisan recognizes that there had been a finite number of identified, predictable potential solutions, and could have pursued the known potential options with a reasonable expectation of success. Figure 1A clearly illustrates that there are only two loop domains, to wit, the tetraloop domain and the loop 2 domain, in the sgRNA polynucleotide. The disclosed 5’ and 3’ extensions are not in loop domains. 
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to modify the single guide polynucleotide of May et al to comprise at least two distinct aptamers that bind a corresponding adaptor protein, whereby each adaptor protein comprises a transcriptional activation domain, as disclosed by Church et al with a reasonable expectation of success because Church et al successfully reduced to practice the ability to synthesize such a single guide polynucleotide, the artisan being motivated to do so because Church et al disclosed that the guide RNA tethering approach enables different effector domains to be recruited [0100], and would be an easier cloning step of introducing a distinct nucleotide sequence affinity tag/aptamer than having to produce different Cas9 fusion proteins. 
Thus, prior to the effective filing date of the instantly claimed invention, those of ordinary skill in the art previously recognized the scientific and technical concept of combining truncated “dead” single guide polynucleotides comprising at least two distinct aptamers that bind a corresponding adaptor protein, whereby each adaptor protein comprises a transcriptional activation domain, thereby forming a CRISPR-Cas complex comprising a catalytically active Cas9 protein and at least two adaptor proteins, each adaptor protein comprising a transcriptional activation domain, whereby the CRISPR-Cas complex is capable of hybridizing to a target nucleotide sequence.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 2, May et al disclosed the guide polynucleotide sequence (syn. “spacer sequence”; Figure 1B; [0206]) for Sp Cas9 [0145, 249, 297]. 
Church et al disclosed wherein the engineered catalytically active Cas9N enzyme comprises two adaptor proteins, to wit, MS2/VP64, wherein the adaptor proteins bind to distinct aptamer sequences inserted into 3’ terminus of the single guide polynucleotide (Figure 1B). Church et al disclose the Cas9N-fusion protein comprises a MS2-VP64 activation domains [0091, 94], whereby the guide RNA is modified to comprise two copies of the MS2 binding RNA stem-loop [0094]. Church et al disclosed that the guide RNA tethering approach enables different effector domains to be recruited [0100], and would be an easier cloning step of introducing a distinct nucleotide sequence affinity tag/aptamer than having to produce different Cas9 fusion proteins. 
With respect to Claim 28, May et al disclosed the use of an affinity tag, e.g. a RNA aptamer, which can be bound to a protein, to wit, a MS2 binding sequence [0134, 135], wherein the nucleic acid affinity tags may be located within a reference nucleic acid sequence [0141], and wherein the nucleic acid-targeting nucleic acid can comprise a nucleic acid affinity tag [0178], wherein the loop structure of the linker domain (item “120”, Figure 1A; syn. loop 2 domain) may comprise one or more functional moieties, such as an aptamer [0338-339, 341]. May et al also disclosed wherein the second loop structure (item “130”, Figure 1A; syn. tetradomain) may comprise one or more functional moieties, such as an aptamer [0331-332]. 
With respect to Claim 30, May et al disclosed wherein the insertion of distinct sequence(s) that bind to one or more adaptor proteins comprises an aptamer sequence, e.g. an affinity tag, e.g. a RNA aptamer, which can be bound to a protein, to wit, a MS2 binding sequence [0134, 135].
With respect to Claims 52-53, May et al disclosed a vector system comprising a nucleic acid molecule encoding the CRISPR-Cas system of Claim 1 [0010, 27, 30] in which to assay the activity of the truncated guide RNA with the Cas9 enzyme.
Church et al disclosed a vector system comprising a nucleic acid molecule encoding the CRISPR-Cas system of Claim 1 (e.g. Example III).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that instant claims are directed to a new type of CRISPR-Cas system that allows targeted manipulation of the target DNA (e.g., transcriptional activation or repression) without inducing double-stranded breaks, even if the catalytically active Cas9 is capable of making double-stranded breaks on the target DNA when complexed with a conventional guide polynucleotide. This CRISPR-Cas system was unknown before, and none of the cited art discloses such CRISPR-Cas system. One of ordinary skill in the art would have had no motivation to design such CRISPR-Cas system without the appreciation that a guide polynucleotide having a dead guide sequence of 10-16 nucleotides is capable of directing a catalytically active Cas9 protein to bind but not cut the target DNA.
Applicant’s argument(s) has been fully considered, but is not persuasive. May et al disclosed that the CRISPR-Cas system comprising the aptamer(s) that are bound by the adaptor protein(s) allows targeted manipulation of the target DNA (e.g., transcriptional activation or repression) (e.g. Figure 30F), whereby the spacer sequence that hybridizes to the target nucleic acid need be 6, 10, or 15 nucleotides in length [0299].
	 
Applicant argues that Church discloses a plurality of list of options for modifying single guide RNA (sgRNA) sequences, but no motivation for arriving at Applicants' invention.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). May et al disclosed the tetraloop (120) and/or loop 2 (130) domains may be modified to comprise nucleic acid affinity tags or aptamers. Church et al disclosed/successfully demonstrated an engineered catalytically active Cas9N enzyme comprises two adaptor proteins, to wit, MS2/VP64 fusion proteins, wherein the adaptor proteins bind to distinct aptamer sequences inserted into 3’ terminus of the single guide polynucleotide (Figure 1B; [0095]).
	 
Applicant argues that without knowing that a CRISPR complex comprising a catalytically active Cas9 is capable of successful binding to the target, while at the same time, not allowing for successful nuclease activity, one of ordinary skill in the art would not have found sufficient reasoning to construct the presently claimed CRISPR-Cas system which (A) utilizes the catalytically active Cas9 for binding but not cutting the target DNA and (B) utilizes an adaptor protein associated with a functional domain for manipulating the target DNA (e.g., transcriptional activation or repression). The prior art approaches rely on catalytically inactivating Cas9 which is a logical solution. However, the present inventors were the first to discover that it is in fact possible for a CRISPR complex comprising a catalytically active Cas9 to bind but not cut the target DNA.
Applicant’s argument(s) has been fully considered, but is not persuasive. May et al disclosed that the CRISPR-Cas system comprising the aptamer(s) that are bound by the adaptor protein(s) allows targeted manipulation of the target DNA (e.g., transcriptional activation or repression) (e.g. Figure 30F), whereby the Cas9 reasonably encompasses catalytically active Cas9 capable of creating double-strand breaks (“the site of a double-stranded break”) [0851], and whereby the spacer sequence that hybridizes to the target nucleic acid need be 6, 10, or 15 nucleotides in length [0299]. Church et al disclosed a working example of complexing Cas9 with the truncated guide RNAs that are 11 or 15 nucleotides in length have essentially no indel activity (Figure 16D-2), and thus, as per the instant specification, said truncated guide RNAs are structurally indistinguishable from the instantly claimed “dead guide polynucleotides”. Thus, it is considered that the ordinary artisan would have recognized that the truncated guide RNAs comprising guide sequences that are 11 or 15 nucleotides in length would be capable of binding, but not cut the target DNA.

Applicant argues that Church discloses a Cas9 that has been modified to eliminate nuclease activity or to provide a Cas9 that only possesses nickase activity. One of ordinary skill would recognize that a Cas9 that lacks nuclease activity or a Cas9 nickase is necessarily incapable of causing double-strand breaks.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). May et al is considered relevant prior art for having disclosed a CRISPR-Cas system comprising: 
i) a catalytically active Cas9 enzyme capable of creating double-strand breaks ([0170], Cas9 can introduce double stranded breaks in the nucleic acid), and
ii) a single guide polynucleotide (Figure 30 “sgRNA”, [0283]) comprising a guide sequence guide polynucleotide sequence (syn. “spacer sequence”; Figure 1B; [0206]) to be between 12-30 nucleotides in length, inclusive, or at most 10, 15, or 16 nucleotides [0298], that can hybridize to a sequence in the target nucleic acid [0084, 295-296], and thus discloses truncated guide sequences of 10, 11, 12, 13, 14, 15, or 16 nucleotides in length, as per the instant specification); 
wherein the single guide polynucleotide is capable of hybridizing to a target sequence [0295-296]; and 
wherein the guide polynucleotide is modified to comprising a nucleic acid sequence adapted to bind an effector protein [0017, 30] such that CRISPR-Cas system further comprises the effector protein [0019].

Citation of Relevant Prior Art
9. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Briner et al (Molecular Cell 56(2): 333-339, 2014; published October 16, 2014; of record in IDS) is considered relevant prior art for having taught the nucleotide length permutations of different tetraloop domains of crRNA:tracrRNA modules, whereby the nucleotide lengths naturally vary in different species from at least 22 nucleotides or at least 24 nucleotides forming the upper stem of the tetraloop domain, wherein the loop 2 domain can naturally vary between at least 8, 10, or 20 nucleotides, and wherein the loop 3 domain can naturally vary between at least 12 or 26 nucleotides (Figure 2). Thus, prior to the effective filing date of the instantly claimed invention, those of ordinary skill in the art previously recognized the scientific concept that the tetraloop, loop 1, and loop 2 domains can naturally vary in size, and thus accommodate additional nucleotides extending such stem loop domains, as “mutations in both the lower and upper stems were relatively tolerant to sequence variations, including nucleotide insertions” (pg 334, col. 1). 

	Nishimasu et al (Cell 156: 935-949, 2014; available online February 13, 2014; of record in IDS) is considered relevant prior art for having taught the crystal structure of Cas9 complexed with a single guide RNA polynucleotide (Figure 1), whereby it is shown that the tetraloop, loop 2, and loop 3 domains each extend outside of the CRISPR/Cas9 ribonucleoprotein complex. Thus, the ordinary artisan would reasonably expect that the presence of additional nucleotides in these loops extending away from the RNP complex should not interfere with formation of the CRISPR/Cas9 ribonucleoprotein complex. Nishimasu et al taught, for example, that lengthening the stem loop of the loop 2 domain or the loop 3 domain was well tolerated (Figure 4D). 

Conclusion
10. 	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633